Case 2:20-cv-05666-JVS-DFM Document9 Filed 10/29/20 Pagelof1 Page ID #:368

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-05666-JVS (DFM) Date: October 29, 2020

 

Title Roger Douglas v. R.C. Johnson

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

Proceedings: (INCHAMBERS) Order to Show Cause

 

 

 

On September 10, 2020, the Court ordered Petitioner to demonstrate, within twenty-eight
(28) days, how he meets the three requirements under Rhines v. Weber, 544 U.S. 269 (2005) that
would entitle him to stay while he exhausted state remedies. See Dkt. 6. Now, nearly six weeks
later, the Court has not received anything from Petitioner.

Petitioner is ORDERED to show cause in writing within fourteen (14) days why this action
should not be dismissed for failure to prosecute and because the Petition is mixed. See Coleman v.
Thompson, 501 U.S. 722, 731 (1991) (explaining that “state prisoner’s federal habeas petition
should be dismissed if the prisoner has not exhausted available state remedies as to any of his
federal claims”). Either voluntarily dismissing his unexhausted claims or explaining how he meets
the Rhines factors would be sufficient to discharge this OSC.

 

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
